Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-17-00803-CR

                                      IN RE Sandra E. BROWN

                                    Original Mandamus Proceeding 1
PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 13, 2017

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           Relator, Sandra E. Brown, filed a petition for writ of mandamus asking this court to compel

the Bexar County, Texas, District Attorney to comply with her request under the Texas Open

Records Act. See TEX. GOV’T CODE ANN. §§ 552.001-552.353 (West 2012). Although a writ of

mandamus is the proper remedy for failure to comply with the Open Records Act, this court does

not have original jurisdiction over the writ; it must be filed in the trial court. See TEX. GOV’T CODE

§ 552.321(b); In re Turner, 998 S.W.2d 935, 935 (Tex. App.—Houston [1st Dist.] 1999, orig.

proceeding); Garner v. Gately, 909 S.W.2d 61, 62 (Tex. App.—Waco 1995, orig. proceeding).

Because we have no jurisdiction over relator’s complaint, we dismiss her petition for writ of

mandamus for lack of jurisdiction.

                                                      PER CURIAM
DO NOT PUBLISH


1
 This proceeding arises out of Cause No. 2015CR3457 and 2016CR9349W, styled The State of Texas v. Olice Brown,
pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.